Case 0:21-cv-61801-RKA Document 6 Entered on FLSD Docket 09/01/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


 ANUEL ST. CLAIR,

        Plaintiff,

 v.                                              Case No. 0:21-cv-61801-RKA

 GC SERVICES LIMITED
 PARTNERSHIP,

        Defendant.


                  GC SERVICES LIMITED PARTNERSHIP’S MOTION
               TO STAY AND INCORPORATED MEMORANDUM OF LAW


        Defendant GC Services Limited Partnership (“GC Services” or “Defendant”) moves this

 Court to stay the present action pending the final outcome of the Petition for Rehearing or

 Rehearing en banc in the 11th Circuit Court of Appeals for Hunstein v. Preferred Management

 and Collections Services, Inc., No. 19-11434 (11th Cir.).

        The 11th Circuit is currently considering a Petition for Rehearing or Rehearing en banc of

 its recent holding in Hunstein v. Preferred Collection & Managements Services, Inc., No. 19-

 14434, 2021 WL 1556069 (11th Cir. Apr. 21, 2021), which involves both legal and factual

 questions that are nearly identical to these proceedings. Here, Plaintiff alleges that Defendant

 violated § 1692c(b) of the Fair Debt Collection Practices Act (“FDCPA”) and § 559.72(5) of the

 Florida Consumer Collections Practices Act (“FCCPA”) by communicating with a third party in

 connection with the collection of the debt. (First Amend. Compl., Doc. 1-3 ¶¶ 34-41). Further,

 Plaintiff’s sole theory of liability, that Defendant employed the use of a third-party mail

 processor, is anchored by a direct citation to the 11th Circuit’s decision in Hunstein. (First

 Amend. Compl., Doc. 1-3 at ¶¶ 29, 36).

                                                 1
Case 0:21-cv-61801-RKA Document 6 Entered on FLSD Docket 09/01/2021 Page 2 of 7




        On May 26, 2021, the defendant in Hunstein filed a Petition for Rehearing or Rehearing

 en banc, contending that the 11th Circuit deviated from both Supreme Court and 11th Circuit

 precedent in holding that Plaintiff had suffered an injury-in-fact sufficient to confer Article III

 standing. See Petition for Rehearing en banc (with Panel Rehearing), Hunstein v. Preferred

 Management and Collection Servs. No. 19-14434, (11th Cir. May 26, 2021), attached hereto as

 Exhibit A. On June 25, 2021, in TransUnion LLC v. Ramirez, the Supreme Court of the United

 States held that internal communications between a collector and a processor would not be

 sufficient to confer standing on a Plaintiff. TransUnion, LLC v. Ramirez, No. 20-297, 141 S. Ct.

 2190 (2021), attached hereto as Exhibit B. In light of these two developments, this Court should

 stay this matter pending the 11th Circuit’s consideration of the defendant’s Petition for

 Rehearing en banc and final decision in Hunstein and grant Defendant’s Unopposed Motion to

 Stay Proceedings.

                                   MEMORANDUM OF LAW

        A trial court has broad discretion to stay all proceedings in an action pending the

 resolution of independent proceedings elsewhere. See Landis v. N. Am. Co., 299 U.S. 248, 254

 (1936). This discretion is “incident to [a district court’s] power to control its own docket.”

 Clinton v. Jones, 520 U.S. 681, 706-07 (1997); see also Air Line Pilots Ass’n v. Miller, 523 U.S.

 866, 879 n.6 (1998) (“The power to stay proceedings is incidental to the power inherent in every

 court to control the disposition of the causes on its docket with economy of time and effort for

 itself, for counsel, and for litigants.”) (quotation marks omitted); Robinson v. Section 23 Prop.

 Owner’s Ass’n, No. 2:12-cv-675-FtM-29CM, 2014 WL 2215757, at *6 (M.D. Fla. May 27,

 2014) (citing Clinton v. Jones, 520 U.S. 681, 706 (1997)).




                                                 2
Case 0:21-cv-61801-RKA Document 6 Entered on FLSD Docket 09/01/2021 Page 3 of 7




 A.       The Resolution of Hunstein is Controlling on This Case

          The 11th Circuit’s final decision in Hunstein is likely dispositive of Plaintiff’s claims

 here, and a potential reversal of the three judge panel’s decision would defeat Plaintiff’s Article

 III standing in this Court. In Hunstein, Plaintiff claimed Defendant violated § 1692c(b) of the

 FDCPA when it disclosed information pertaining to the plaintiff to a third-party mail vendor as

 part of its collection efforts. See Complaint at ¶ 32, Hunstein v. Preferred Management and

 Collections Servs., Inc., Case No. 8:19-cv-00983-TPB-TGW.1 The district court granted the

 defendant’s motion to dismiss, holding that the defendant did not violate the FDCPA because the

 communication with the vendor was not in connection with the collection of any debt. Hunstein

 v. Preferred Collection & Mgmt. Servs., Inc., No. 8:19-CV-983-T-60SPF, 2019 WL 5578878, at

 *3 (M.D. Fla. Oct. 29, 2019).

          On appeal, the 11th Circuit reversed the district court, holding that the communication

 did violate the FDCPA. More importantly, the 11th Circuit held that the plaintiff had suffered a

 concrete injury on the basis of only a statutory violation. Hunstein v. Preferred Collection &

 Mgmt. Servs., Inc., 994 F.3d 1341, 1348 (11th Cir. 2021). Although the plaintiff did not actually

 allege that he was harmed by the alleged violation, the 11th Circuit held that the mere violation

 was sufficient to confer standing.      The defendant timely filed a Petition for Rehearing or

 Rehearing en banc, arguing that the 11th Circuit’s standing analysis had contradicted Supreme

 1
     Compare First Amend. Compl., Doc. 1-3 at ¶¶ 21, 29
         21. On a date better known by Defendant, Defendant transmitted Plaintiff’s personal
         information to a third-party (the “Third Party”).
         23. The Third-Party-of whom Defendant transmitted Plaintiff’s personal information to,
         compiled Plaintiff’s personal information and prepared a letter that was to be sent to
         Plaintiff in an attempt to collect the Consumer Debt.
         …
         29. Defendant’s transmission of Plaintiff’s personal information to the Third Party is an
         explicit violation of 1692c(b) of the FDCPA. . . .

                                                   3
Case 0:21-cv-61801-RKA Document 6 Entered on FLSD Docket 09/01/2021 Page 4 of 7




 Court precedent as well as 11th Circuit standing jurisprudence. See Petition for Rehearing en

 banc (with Panel Rehearing), Hunstein v. Preferred Management and Collection Servs. No. 19-

 14434, (11th Cir. May 26, 2021). At least seventeen (17) amicus briefs have been filed in

 support of the Rehearing. Further, on June 14, 2021, the 11th Circuit withheld the issuance of

 the mandate back to the district court. As discussed, the 11th Circuit’s final ruling will be

 mandatory authority for this Court to follow, and the near identical issues of law are still in

 question pending further action.

 B.     The Supreme Court Recently Implicitly Overruled Hunstein

        In addition to numerous requests and considerations for the 11th Circuit to grant the

 Petition for Rehearing in Hunstein, days ago, the Supreme Court of the United States provided

 the 11th Circuit further incentive to rehear the Hunstein decision. The Supreme Court implicitly

 overruled the plaintiff’s standing claims in Hunstein, in its decision in TransUnion, LLC v.

 Ramirez, No. 20-297, 141 S. Ct. 2190 (Jun. 25, 2021). The question presented to the Supreme

 Court in Ramirez was whether class members who did not suffer a harm by a defendant’s

 violation of the Fair Credit Reporting Act (“FCRA”) had Article III standing. The Court held

 that even though the defendant had technically violated the FCRA, the statutory violation alone

 was not sufficient to establish standing without also showing that each member suffered a

 concrete harm. Ex. B. at 27.

        In Footnote 6 of the majority opinion, the Court directly addressed the plaintiff’s

 argument, identical to the theory of liability in Hunstein and in this case, that the mere processing

 of internal communications was a publication bearing a close relationship to a traditional

 defamation claim, which would support Article III standing. The Court rejected plaintiff’s

 theory that the defendant “published” the class members’ information to vendors that printed and


                                                  4
Case 0:21-cv-61801-RKA Document 6 Entered on FLSD Docket 09/01/2021 Page 5 of 7




 sent the mailings that the class members received. Ex. B, at 19, n. 6. The Court further stated

 that disclosures to printing vendors are not necessarily recognized as actionable publications, and

 without which a plaintiff would not be able to establish Article III standing. Id. This exact

 argument was raised by the Appellee Defendant in the Hunstein Petition for Rehearing. See Ex.

 A., at 7-11. The Court’s discussion regarding internal communications to third-party vendors is

 directly on point to Hunstein and the facts in this case. Thus, it is vital that this Court stay the

 matter to allow the 11th Circuit to reconsider its decision.

 C.     Factors Weigh in Favor of Stay

        In determining whether a stay is appropriate, courts examine several factors: (1) whether

 a stay will unduly prejudice or tactically disadvantage the non-moving party; (2) whether a stay

 will simplify the issues and streamline the trial; and (3) whether a stay will reduce the burden of

 litigation on the parties and on the courts See e.g. Drayton v. Toyota Motor Credit Corp., No.

 3:16-CV-46-J-39JBT, 2017 WL 10841496, at *1 (M.D. Fla. July 31, 2017); Freedom Sci., Inc. v.

 Enhanced Vision Sys., No. 8:11-CIV-1194-T-17-AEP, 2012 U.S. Dist. LEXIS 11410, at *2

 (M.D. Fla. Jan. 31, 2012); eCOMSYSTEMS, Inc. v. Shared Mktg. Servs., Inc., No. 810-CV-1531-

 T-33AEP, 2011 WL 280942, at *2 (M.D. Fla. Jan. 26, 2011). Here, Plaintiff will not be

 prejudiced by a stay. This matter is in the very early stages as Defendant removed this case to

 this Court on August 26, 2021, and there has been no discovery.

        Additionally, the 11th Circuit’s decision as to whether to grant the Petition for Rehearing

 and reverse its decision in light of the Ramirez decision will streamline any remaining factual

 questions to be determined in discovery or at trial, or alternatively, extinguish Plaintiff’s claims

 entirely. Most importantly, the parties will suffer harm in the form of unnecessary litigations

 fees and expenses if a stay is not granted. Proceeding with this case while the dispositive issue


                                                   5
Case 0:21-cv-61801-RKA Document 6 Entered on FLSD Docket 09/01/2021 Page 6 of 7




 before this Court is still in question, and most likely vitiated by the Supreme Court of the United

 States, would further burden the Court with unnecessary litigation that would fail to promote

 judicial economy. Thus, this Court is compelled to stay the proceedings here to allow the 11th

 Circuit to consider rehearing its decision in Hunstein in light of the Supreme Court’s decision in

 Ramirez.2

          WHEREFORE, GC Services requests this Honorable Court to enter an Order granting

 Defendant’s Unopposed Motion to Stay Proceedings.

                                     RULE 7.1(a)(3) CERTIFICATION

          Pursuant to Local Rule 7.1(a)(3), GC Services’ counsel conferred with Plaintiff’s counsel

 regarding the Motion to Stay via e-mail. Plaintiff’s counsel opposed the requested Motion.

 Dated this 1st day of September, 2021.

                                                            Respectfully submitted,

                                                            /s/Adam H. Settle
                                                            ADAM H. SETTLE, ESQUIRE
                                                            Four Penn Center
                                                            1600 John F. Kennedy Blvd., Suite 1030
                                                            Philadelphia, PA 19103
                                                            Telephone: (215) 501-7002
                                                            Facsimile: (215) 405-2973
                                                            Email: asettle@kdvlaw.com

                                                            ATTORNEYS FOR DEFENDANT, GC
                                                            SERVICES LIMITED PARTNERSHIP




 2
          A recent Florida district court ordered a stay sua sponte to stay its proceedings for a similar action See
 Topalli v. North American Credit Servs. Inc., No. 8:21-cv-01514-TPB-SPF, Doc. 15 (Aug. 19, 2021). The court
 ordered: “In the interest of justice and judicial economy, the Court stays this action until the earlier of (1) one year
 from the date of this Order (unless further extended by order of the Court) or (2) the Eleventh Circuit’s resolution of
 the rehearing petition in Hunstein.” Topalli, No. 8:21-cv-01514-TPB-SPF, at Doc. 15.
                                                            6
Case 0:21-cv-61801-RKA Document 6 Entered on FLSD Docket 09/01/2021 Page 7 of 7




                                CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that on this 1st day of September, 2021, I

 electronically transmitted the attached document to the U.S. District Court for the Southern

 District of Florida Clerk’s office using the CM/ECF System for filing and transmittal of Notice

 of Electronic Filing to the Following CM/ ECF registrant(s):

        Christopher Gold, Esquire
        Scott Edelsberg, Esquire
        Edelsberg Law, PA
        20900 NE 30th Avenue., Ste. 417
        Aventura, FL 33180
        chris@edelsberglaw.com; scott@edelsberglaw.com

        Shamis & Gentile, PA
        Andrew J. Shamis
        14 NE 1st Avenue, Ste. 705
        Miami, FL 33132
        ashamis@sflinjuryattorneys.com

        Counsel for Plaintiff

                                                     /s/ Adam H. Settle
                                                     Adam H. Settle, FL Bar No. 1026828



        4835-5778-7897, v. 1




                                                7
